Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: “a radial gas channel in a sidewall of the tip-retention device…configured to resist spatter collection and direct gas inwardly from a channel” in claims 1 and 8 and “a gas channel defined by at least one slot in the sidewall, the slot being configured to direct gas inwardsly from a channel and resist spatter collection” in claim 15. The closest prior arts are Dingeldein (US PG PUB 2014/0091071), Giese (US PG PUB 2014/0131335), Raloff (US PN 4,554,432), and Eberle (US PG PUB 2006/0289413). None of the prior arts teach a tip retention device with a gas channel in the sidewall that direct the gas radially inwardly from another channel. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, claims 1-21 are allowed over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754